Title: To James Madison from Tench Coxe, 1807
From: Coxe, Tench
To: Madison, James



1807

Dear Sir
Very pressing business of the Army & indian department, with some other circumstances & the impossibility of accomplishing, in a short time, conversations with others sufficiently casual in appearance have prevented my thinking as closely and seriously upon the subject of the treaty, as I earnestly desired, when your wishes and the public interests called me to the duty.  I have however, with as much deliberation as I could, submitted a number of free observations.  I think there is reason to be very cautious, considering the manner in which the trade in foreign goods is proposed to be secured, the attempt to secure the drawbacks, the turn of expression about the people and inhabitants of the two countries, the strong language about rights in the west India intercourse, when we have none, & the security they would gain in the indian and northern colonial trade, as well the W. I. colonial Trade.  No complete precaution to prevent such deviations from reciprocity as would be very injurious and unsatisfactory occurs to me, unless it could be stipulated, that whenever various deviations from the principles of reciprocity appear on the face of the treaty or may be found to be occasioned by its provisions, the Government of the U. S. reserves to itself the right to counteract &c.
As they have reserved this right expressly even in a small instance, and as they, in no case, stipulate a departure from reciprocity unfavorable to themselves, there can be no just objection to such a provision.  We have a late and complete one to conclude.  I have the honor to be with perfect good wishes, dear Sir Yr. Mo. respectful friend

Tench Coxe

